Citation Nr: 0102914	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a compensable evaluation for left ear 
defective hearing.

2. Entailment to a compensable evaluation for perforation of 
the left tympanic membrane.

3. Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The veteran's perforated left eardrum does not result in 
any residual disability except for the separately rated 
hearing loss.

2. A VA audiological examination in October 1995 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 27 decibels in the veteran's service- 
connected left ear with a speech recognition of 100 
percent, corresponding to Level I hearing.

3.  A VA audiological examination in October 1998 showed pure 
tone thresholds in the veteran's service-connected left 
ear that averaged 13 decibels with a speech recognition of 
100 percent, corresponding to Level I hearing.

4. Although the veteran has two separate noncompensable 
service-connected disabilities, it is not shown that they 
are of such character as clearly to interfere with normal 
employability.


CONCLUSIONS OF LAW

1. A compensable disability rating for the perforated left 
eardrum is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991) amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998), prior to 
June 10, 1999; 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 
6211 (2000), effective June 10, 1999.

2. The schedular criteria for an increased (compensable) 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.385, 4.85-4.87, 
Diagnostic Code 6100 (1998), prior to June 10, 1999; 38 
C.F.R. § 4.85-4.87, Diagnostic Code 6100 (2000), effective 
June 10, 1999.

3. A compensable evaluation for two separate service- 
connected noncompensable disabilities under the provisions 
of 38 C.F.R. § 3.324 is not warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested compensable ratings for his 
service-connected left ear hearing loss and perforated 
tympanic membrane.  Before addressing these issues, the Board 
notes that, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The VCAA affects claims 
pending on or filed after the date of enactment.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for compensable ratings for his 
left ear hearing loss and perforated tympanic membrane, the 
Board has reviewed them in light of the VCAA, and concludes 
that the RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to a 
higher rating.  The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA audiologic compensation 
examination performed in October 1998 that is described below 
satisfied this obligation.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim for increased (compensable) ratings for 
left ear hearing loss and perforated tympanic membrane. 

Finally, the Board notes that, in September 1999, the Social 
Security Administration (SSA) granted the veteran 
supplemental security income benefits as of April 1996 based 
on disability that included a right rotator cuff disorder, a 
cervical back disorder, a history of alcohol abuse, and 
depression.  Left ear hearing loss and perforated tympanic 
membrane were not among the impairments considered.  The 
veteran has not alleged that other records pertinent to the 
issues on appeal are in the possession of SSA, nor did he 
request the Board to remand the case for the purpose of 
obtaining SSA records.  Therefore, the Board has determined 
that a remand for the purpose of obtaining SSA records is not 
warranted.

I.  Factual Background

Service connection for left ear hearing loss and a perforated 
tympanic membrane was granted in a September 1998 rating 
action that awarded noncompensable disability evaluations.  
That determination considered service medical and personnel 
records that showed the veteran experienced a perforated 
tympanic membrane, was exposed to acoustic trauma in service 
and was diagnosed with left otitis media with associated 
mechanical hearing loss.  The RO also considered the findings 
of an October 1995 VA audiogram where the pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
20
15
20
       
30
40

Speech recognition was 96 percent in the veteran's right ear 
and 100 percent in his left ear.  The VA examiner concluded 
that the veteran had high frequency sensorineural hearing 
loss and occasional tinnitus in the left ear, with normal 
hearing and no tinnitus in the right ear.  Further, an 
October 1995 VA audio-ear examination report included 
objective findings of normal auricles and clear external 
canals.  There was a perforation on the left tympanic 
membrane and the right tympanic membrane was intact.  There 
was no mastoid tenderness or active middle ear infection.  
The VA examiner diagnosed hearing impairment and perforated 
left eardrum.

According to an October 1998 VA general medical examination 
report, examination of the veteran's ears revealed external 
canals which were clear and tympanic membrane which were 
intact, except for the presence of a large hole on the left.  
Conversation hearing was normal and there was no discharge or 
evidence of otitis media.  Diagnoses included history of 
hearing loss.  

VA outpatient records include results of an October 1998 
audiogram that reflected pure tone thresholds in the 
veteran's service-connected left ear that averaged 13 
decibels with a speech recognition of 100 percent.

The veteran underwent VA re-examination in October 1998.  
According to results of a VA audiogram, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
15
10
       
10
15

Speech recognition was 96 percent in the veteran's right ear 
and 100 percent in his left ear.  The examiner found no 
indication of middle ear pathology and diagnosed normal 
bilateral hearing.

An October 1998 VA outpatient otolaryngology consultation 
report reflects the veteran's complaints of chronic 
imbalance.  There was a dimeric left ear tympanic membrane, 
but otherwise normal findings.  The assessment was no obvious 
neurological findings.  

In February 2000, the veteran failed to report for a 
scheduled VA audiologic examination.

II.  Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2000), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2000).

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in September 
1998.  At the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim. 

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87 (2000)).  Because the veteran's appeal was filed 
prior to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, pursuant to 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), the old rating 
criteria are for application previous to the effective date 
of the change and both the old and new rating criteria are 
for consideration as of the effective date of the regulatory 
change, June 10, 1999.

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
September 1998.  The statement of the case, dated February 
1999 and the supplemental statement of the case, dated April 
1999, referred to the old regulations.  In March 2000, the RO 
evaluated the veteran's claim under the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action and did not choose to do so.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

A.  Compensable Rating for Perforation of Left Tympanic 
Membrane

Under the original and the revised rating criteria, 
perforation of the tympanic membrane must be rated as 
noncompensable.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2000).  No 
other rating code, such as Code 6200 or 6201 for otitis media 
or 6204 or 6205 for disorders manifested by vertigo or 
dizziness appear applicable in light of the absence of such 
findings on examinations.  The Board finds, therefore, that 
entitlement to a compensable disability rating for that 
disorder is not shown.

B.  Compensable Rating For Left Ear Hearing Loss

The veteran's statements regarding the effect that the 
service-connected left ear hearing loss has had on his life 
have been noted.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The veteran's left ear 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (effective June 10, 1999).  
In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic Codes 6100, 
6101 (prior to June 10, 1999) and 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (effective June 10, 1999).

The October 1995 VA audiometric findings revealed a left ear 
pure tone threshold average of 27 decibels with a speech 
recognition score of 100 percent.  Under the old and new 
regulations, these findings are consistent with Level I 
hearing in the service-connected left ear.  Findings obtained 
at the time of the October 1998 VA examination showed pure 
tone air conduction threshold average, in decibels, for the 
veteran's left ear was 13 decibels with speech recognition 
ability of 100 percent. These findings are consistent with 
Level I hearing in the service-connected left ear under the 
old and new regulations.  The auditory acuity of the right 
(nonservice- connected) ear is considered to be normal for VA 
purposes.  Based upon this evidence, a rating in excess of 
the 0 percent is not warranted under the rating criteria in 
effect prior to and after June 10, 1999.  See Table VII, 38 
C.F.R. § 4.85 (1998), prior to June 10, 1999 and 38 C.F.R. §§ 
4.85-4.87, effective June 10, 1999.
Level I hearing in the service-connected left ear corresponds 
to the currently assigned noncompensable evaluation under 
Diagnostic Code 6100.  Accordingly, the Board concludes that 
a higher evaluation for the veteran's service-connected left 
ear hearing loss is not shown to be warranted under the 
rating criteria in effect prior to June 10, 1999 and the 
criteria effective on June 10, 1999.

In reaching its determination, the Board observes that the 
changes between the schedular criteria effective prior to 
June 10, 1999 and the revised criteria, effective June 10, 
1999, are relatively minor.  In this case, both the old and 
new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
left ear hearing loss by means of a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluation.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 0 percent for the service-
connected left ear hearing loss disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).




C. Compensable evaluation under 38 C.F.R. § 3.324

The only disabilities for which service connection currently 
is in effect are those discussed above.  Although they have 
been rated noncompensably disabling, the question remains 
whether they are of such character as clearly to interfere 
with normal employability, which is the standard set forth in 
38 C.F.R. § 3.324.  

The Board notes that the veteran was found to be unemployable 
for pension purposes by a rating decision dated in April 
1999, a finding that was based on the residual effect of 
nonservice-connected orthopedic, pulmonary and vascular 
disabilities on the veteran's capacity to work.  At the time 
that a permanent and total disability rating for pension 
purposes was granted, the veteran's service-connected 
disabilities were both rated noncompensably disabling.  There 
is nothing in the current medical evidence to show that the 
service- connected disabilities are of such a character as to 
constitute clear interference with normal employability.  The 
Board, therefore, concludes that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
rating under the provisions of 38 C.F.R. § 3.324. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A compensable evaluation is denied for perforation of the 
left tympanic eardrum.

A compensable evaluation is denied for left ear defective 
hearing.

A compensable evaluation is denied for multiple service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

